      Case 4:19-cv-01611-MWB Document 34 Filed 05/21/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL MILLER,                                 No. 4:19-CV-01611

           Plaintiff,                           (Judge Brann)

     v.

O’BRIEN CONSTRUCTION, INC.,
and BRE RC MONROE MP PA, L.P.,

           Defendants.

                                  ORDER

    AND NOW, this 21st day of May 2020, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that:

    1.    Defendant O’Brien Construction, Inc.’s Motion to Dismiss Plaintiff’s

          Amended Complaint (Doc. 23) is DENIED.

    2.    Defendant BRE RC Monroe MP PA, L.P.’s Motion to Dismiss

          Amended Complaint (Doc. 26) is DENIED.

    3.    Defendants shall file and serve responsive pleadings pursuant to FED.

          R. CIV. P. 12(a)(4)(A) on ore before June 4, 2020.


                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
